EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heather Kissling on 04 May 2021.
In the Amendments to the Claims of 12 April 2021:
In Claim 1, at line 5, the recitation ‘,wherein the pharmaceutical composition comprises the gossypol, the phenformin, and the anti-cancer agent in the form of being mixed in a molar ratio of 0.1to 10:10 to 500:1’ has been inserted after the term ‘paclitaxel’.
In Claim 9, at line 2, the recitation ‘or longer’ has been deleted.
Claim 7 has been canceled.

	The After Final amendment filed 12 April 2021 under AFCP 2.0 is acknowledged. The After Final amendment meets the requirements for filing under AFCP 2.0.  Independent claim 1 has been amended without broadening the scope. The amendment has been entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-6, 8 and 11-18 have been canceled.
2. No new claims have been added.
3. Claim 1 has been amended.
	Claims 1, 9, 10 and 19 are pending in the application after the Examiner’s amendment as above.
Reasons for Allowance

	Holmlund teaches the administration of a combination of gossypol with an additional anti-cancer agent like paclitaxel, irinotecan and gemcitabine in a method of treating pancreatic cancer. Thompson suggests administration of a combination phenformin with an additional anti-cancer agent like paclitaxel, irinotecan and gemcitabine in a method of treating pancreatic cancer. However, Thompson discloses examples wherein the effect of phenformin on K562 cells which are leukemia cells that have p53 mutation. One of ordinary skill in the art would not be able to predict with a reasonable expectation of success that phenformin would be active against pancreatic cancer cells. Holmlund suggests looking for synergy between phenformin and the additional anti-cancer agent like paclitaxel, irinotecan and gemcitabine in a method of treating pancreatic cancer. One of ordinary skill in the art would understand this suggestion for possible synergism only between phenformin and the additional anti-cancer agents, and not between the combination of gossypol, phenformin and the additional anti-cancer agent triple combination.
	 In the instant method, Applicant has shown via side-by-side comparison that the triple combination of gossypol, phenformin and the anti-cancer agent exhibits synergistic effect against pancreatic cancer. Tumor volume is seen to reduce considerably using a combination of gossypol and phenformin for sixty days, which also indicates synergy between these two agents (Figs 4 and 8-9). For these reasons the instant claims are not rendered obvious by the combined teachings of Holmlund and Thompson.
	For the above reasons the rejection of claims 1, 9, 10 and 19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of the ‘950 patent in view of Holmlund and Thompson of record is also withdrawn.
	Therefore, pending claims 1, 9, 10 and 19 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623